Citation Nr: 1502061	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-11 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Veteran testified before a Decision Review Officer of the RO at a hearing in April 2012.  A transcript of this proceeding has been associated with the claims file.  

The Veteran indicated on his May 2012 VA Form 9 that he wished to testify at a Board hearing.  A Board videoconference hearing was scheduled for April 2014 and the Veteran was provided notice of this hearing in March 2014.  The Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, his Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board recognizes that the Veteran has claimed entitlement to service connection for any acquired psychiatric disorder to include PTSD, which was denied previously in an April 1987 rating decision.  The record shows additional psychiatric diagnoses since that time.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2014). 

By contrast, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of 38 U.S.C.A. § 5108 and requests to reopen, this accomplishes a balancing effect which preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  The Court determined, however, that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for any acquired psychiatric disorder to include PTSD.  As the Board determines here that evidence sufficient to reopen the Veteran's claim has been received, it has recharacterized his claim of service connection for any acquired psychiatric disorder, to include PTSD, as entitlement to service connection for any acquired psychiatric disorder, to include PTSD, bipolar disorder, depressive disorder, and anxiety disorder.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  
	
The reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, depressive disorder, and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a final decision issued in April 1987, the RO denied the Veteran's claim of entitlement to service connection for any acquired psychiatric disorder, to include PTSD.

2.  Evidence added to the record since the final April 1987 RO denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for any acquired psychiatric disorder to include PTSD. 


CONCLUSIONS OF LAW

1.  The April 1987 rating decision, which denied the Veteran's claim of entitlement to service connection for any acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1987) [(2014)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for any acquired psychiatric disorder to include PTSD..  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  As the Board's decision reopening the Veteran's previously claim of entitlement to service connection for any acquired psychiatric disorder, to include PTSD is fully favorable to him on his request to reopen the claim, no further action is required to comply with the VCAA and implementing regulations with respect to the request to reopen the previously denied claim.

Factual Background

The Veteran submitted an initial claim for service connection for a "nervous condition" in March 1987.  At that time, he wrote that this condition was "incurred during his active duty."  He also wrote that he was treated within one year of his discharge for a nervous condition by Dr. T. in Manchester, New Hampshire.   
	
By rating decision dated in April 1987 the RO denied service connection for any acquired psychiatric disorder to include PTSD, finding that an acquired psychiatric disorder was "not incurred in or aggravated by active military service, not shown as service connected by the operation of statutory presumptions, and not shown by reasonably supportive evidence to be the product or a traumatic event beyond the realm of the usual human experience during service."  Specifically, the RO noted that the Veteran's service treatment records were "entirely negative for complaint of, observation of, or treatment for any nervous condition" and that the earliest medical evidence of psychiatric complaints was dated in 1987.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of April 1987 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In August 2010 the Veteran filed a claim for service connection for bipolar disorder and PTSD.  In a separate August 2010 statement, the Veteran described several stressors that he experienced during his military service and wrote that he experienced panic attacks from 1969 to 1971 and had to sign a "medical release" to get out of the Army in 1971.  The Veteran also indicated that this disability had continued since service.  In connection with this claim the RO obtained private and VA treatment records showing diagnoses and treatment for several acquired psychiatric disorders.  Specifically, a March 2006 VA treatment record shows a history of anxiety in the past but also shows negative screens for PTSD, anxiety, and bipolar disorder.  An October 2008 private treatment record shows impressions of depressive disorder, not otherwise specified, and bipolar I disorder.  A July 2009 VA treatment record shows an impression of anxiety disorder.  Also, PTSD screens in November 2010, November 2011, and May 2012 continued to be negative.  

By rating decision dated in January 2011 the RO continued the previous denial of service connection for any acquired psychiatric disorder to include PTSD (now claimed as bipolar disorder and PTSD), finding that while the Veteran now had a diagnosis of bipolar disorder, there was no evidence linking this diagnosis to his military service.  The Veteran disagreed with this decision and, thereafter, perfected an appeal.  

During an April 2012 RO hearing the Veteran described several stressful incidents that he experienced during his military service in Korea.  He also testified that he had to sign a medical release to get out of the Army due to his psychiatric problems.  

In his May 2012 substantive appeal, the Veteran wrote that he began experiencing panic attacks and "the shakes" as early as 1971 and that he was first treated for a psychiatric disorder in 1972 at the VA Medical Center in Manchester, New Hampshire.  

In a September 2014 Appellate Brief, the Veteran's representative wrote that the Veteran has reported experiencing panic attacks as early as 1971 and has also reported receiving VA treatment for psychiatric problems as early as 1972.  The Veteran's representative also correctly noted that in the Veteran's May 1971 report of medical history, he reported "yes" to "depression or excessive worry."

Legal Criteria

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.


Analysis

The evidence of record at the time of the April 1987 rating decision included the Veteran's service treatment records which, contrary to the RO's notation that these records were "entirely negative for complaint of, observation of, or treatment for any nervous condition" actually show a complaint of "depression or excessive worry" upon separation in May 1971.  The evidence of record at the time of the April 1987 rating decision also included the Veteran's contention that a psychiatric disorder was "incurred during his active duty" and that he was treated within one year of his discharge for a nervous condition.  Finally, the evidence of record in April 1987 also showed medical confirmation of psychiatric problems as early as January 1987. 

Since the April 1987 rating decision, evidence has been presented showing new diagnoses and continued treatment for the Veteran's psychiatric disorders as well as the Veteran's several statements and testimony during the April 2012 RO hearing.  Significantly, the Veteran has described several stressors that he experienced during his military service.  The Veteran also wrote that he experienced panic attacks from 1969 to 1971 and had to sign a "medical release" to get out of the Army in 1971.  The Veteran further indicated that his psychiatric problems had continued since service.   
  
Upon review of the record, the Board finds that evidence received since the April 1987 rating decision is new and material.  Specifically, the Board finds new and material the several recent statements regarding the etiology of his psychiatric disorder(s), i.e., that he experienced panic attacks in service and that these attacks have continued since service.  As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran has provided new and presumed credible assertions that his panic attacks began in service and have continued since service and the Board finds that an examination and opinion concerning whether there is a relationship between the Veteran's acquired psychiatric disorders and his military service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, triggers VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder. 


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened; to this extent only, the appeal is granted.

      
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, a review of the Veteran's claims file shows that the Veteran is in receipt of Social Security disability benefits.  Specifically, a March 2011 letter from the Social Security Administration (SSA) shows that the Veteran was awarded disability benefits beginning August 1, 2008.  Neither an SSA decision nor medical records underlying such an award are on file.  While SSA determinations are not binding on the Board, such records potentially are important to the Veteran's current claim before the Board in that they may provide a basis for entitlement to service connection.  On remand, the complete medical and administrative records related to any application for SSA disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board notes that, in August 2010 correspondence, the Veteran wrote that he was treated within one year of his discharge for a nervous condition by Dr. T. in Manchester, New Hampshire.  In his May 2012 substantive appeal, the Veteran wrote that he first was treated for a psychiatric disorder in 1972 at the VA Medical Center in Manchester, New Hampshire.  The earliest VA medical records in the claims file are dated in November 1974 and the most recent non-VA medical record is dated in September 2008.  Unfortunately, there are no records regarding the claimed treatment for psychiatric problems in 1972.  It appears that the RO has not yet attempted to obtain these records.  Thus, there appear to be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  

The Board next notes that no medical opinion has been obtained in this case concerning the contended etiological relationship between any acquired psychiatric disorder and active service.  As discussed above, the Veteran contends that he began experiencing panic attacks during his military service and these attacks have continued since service.  Such statements are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  See McLendon, 20 Vet. App. at 79.  Therefore, on remand, the Veteran should be afforded a VA examination which identifies all current acquired psychiatric diagnoses and offers opinions regarding the etiology of these disorders.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request any administrative decision(s) and all medical records used in adjudicating the Veteran's claim for disability benefits.  A copy of any request(s) to SSA, and any reply, to include any records provided, should be associated with the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disorder, to include PTSD, bipolar disorder, depressive disorder, and/or anxiety disorder, since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for appropriate examination to determine the nature and etiology of his current acquired psychiatric disorders.  The claims file and a copy of this REMAND should be provided to the examiner for review and all indicated studies and tests should be performed.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all of the Veteran's current acquired psychiatric disorders which meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  If a diagnosis of PTSD is made, then the examiner should specify whether the claimed stressor(s) are related to the Veteran's fear of in-service hostile military or terrorist activity and whether his symptoms are related to the claimed stressor(s).   If the examination results in a psychiatric diagnosis other than PTSD, then the examiner should opine whether any non-PTSD psychiatric disorder, if diagnosed, is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner should address the Veteran's reported history of psychiatric problems in service, to include that he experienced panic attacks in service and the May 1971 report of medical history where the Veteran reported "yes" to "depression or excessive worry."  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


